          Case 4:19-cv-00571-DCB Document 52 Filed 08/27/20 Page 1 of 4




 1 MARK BRNOVICH
   ATTORNEY GENERAL
 2
   CHRISTOPHER P. WHITE (032224)
 3 Assistant Attorney General
   416 W. Congress, 2nd Floor
 4 Tucson, Arizona 85701-1315
   (520) 638-2800 • Fax (520) 628-6050
 5 christopher.white@azag.gov
 6 Attorneys for State Defendants
 7                                UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF ARIZONA
 9   David M. Morgan,                                No. CV19-00571-TUC-DCB
10                   Plaintiff,
                                                     DEFENDANTS’ REPLY IN SUPPORT
11   v.                                              OF THEIR MOTION TO DISMISS
12   Cochise County Board of Supervisors, et
     al.,
13
                     Defendants.
14
15            “It is axiomatic that the complaint may not be amended by the briefs in opposition
16 to a motion to dismiss.” Frenzel v. AliphCom, 76 F. Supp. 3d 999, 1009 (N.D. Cal. 2014)
17 (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir.1984)). But
18 Plaintiff Morgan devotes nearly a dozen pages of his Response to a rambling litany of
19 “more facts about Plaintiff’s claims” (see doc. 49)1—none of which appear in his First
20 Amended Complaint, (doc. 11). And, despite the fact that “review is limited to the
21 complaint” when deciding a motion to dismiss, Lee v. City of Los Angeles, 250 F.3d 668,
22 688 (9th Cir.2001), Morgan piles up some three-dozen pages of “exhibits” to his
23 Response. Defendants move to strike them and will focus their arguments on Morgan’s
24 extant First Amended Complaint instead.
25            In his Response, Morgan fails to contend with any of the arguments raised by State
26
     1
         Doc. 48 appears duplicative of Doc. 49.
          Case 4:19-cv-00571-DCB Document 52 Filed 08/27/20 Page 2 of 4




 1 Defendants in their Motion. He does not, for example, contest that all of the allegations
 2 he actually made in his First Amended Complaint are too vague and conclusory to be
 3 afforded the presumption of truth. Rather, he improperly purports to adduce “more facts
 4 about Plaintiff’s claims.”      (Doc. 49 at 5–15.)     But since none of those “facts” are
 5 allegations, they cannot save his complaint from Rule 12(b)(6). See Berenter v. City of
 6 Glendale, CV1603576, 2017 WL 2730763, at *3 (D. Ariz. June 26, 2017).
 7            Similarly, Morgan does not deny that State Defendant Hunley is not even
 8 mentioned in four of the five Counts of his First Amended Complaint.              When the
 9 allegations of a complaint don’t implicate a defendant, they also necessarily fail to state a
10 claim upon which relief can be granted against her. Berenter, 2017 WL 2730763, at *4
11 (dismissing a complaint that was “vague as to which of the Defendants fall under each
12 claim”).
13            And Morgan did not contest State Defendants’ arguments that they are absolutely
14 immune from damages in their official capacities and qualifiedly immune in their
15 individual capacities. The tremendously vague nature of Morgan’s allegations make the
16 qualified immunity inquiry impossible here, because such an inquiry requires looking at
17 “the specific context of the case,” rather than broad propositions. Mullenix v. Luna, 136
18 S. Ct. 305, 308 (2015).         And since it is Morgan’s burden to prove what the clearly
19 established law was, Romero v. Kitsap County, 931 F.2d 624, 627 (9th Cir. 1991), he
20 cannot overcome the immunity even here at the pleading stage.
21            Given Morgan’s absolute failure to address State Defendants’ arguments, the Court
22 could summarily grant the Motion to Dismiss under Local Rule 7.2. Morgan seems
23 resigned to a dismissal of his First Amended Complaint in any event. He specifically asks
24 for leave to file a Second Amended Complaint if his First is dismissed, and he even
25 captioned his Response as a dual Response and Motion for Leave to Amend.2
26
     2
         State Defendants take no position on Morgan’s request for leave to amend.
                                               2
       Case 4:19-cv-00571-DCB Document 52 Filed 08/27/20 Page 3 of 4




 1         In fact, Morgan’s overriding goal doesn’t seem to be to resist the Motion to
 2 Dismiss at all, but rather to smear the Office of the Clerk of Court and at least its last three
 3 occupants. But gripes about ineffectual bureaucrats are best left to political campaigns—
 4 tellingly, Morgan’s Response and attendant documents look much more like campaign
 5 solicitation letters than legal briefs. And, while Morgan is free to run for Clerk of Court
 6 in Cochise County, using all the bluster and puffery at his disposal, he is not able to
 7 transmute his political grievances into cognizable legal claims merely by amplifying his
 8 criticism in the absence of meaningful allegations.
 9         In sum, Morgan’s allegations against State Defendants Suarez-Dunlap and Hunley
10 remain as anemic as ever. They are conclusory and vague. They are not entitled to the
11 presumption of truth and Morgan has therefore failed to state a claim upon which relief
12 can be granted. State Defendants therefore respectfully ask the Court to dismiss Morgan’s
13 First Amended Complaint.
14
15         RESPECTFULLY SUBMITTED this 27th day of August, 2020..
16                                                    MARK BRNOVICH
                                                      ATTORNEY GENERAL
17
                                                      /s/ Christopher White
18                                                    CHRISTOPHER P. WHITE
                                                      Assistant Attorney General
19                                                    Attorneys for State Defendants
20
21
22
23
24
25
26

                                               3
        Case 4:19-cv-00571-DCB Document 52 Filed 08/27/20 Page 4 of 4




 1                               CERTIFICATE OF SERVICE
 2        I hereby certify that on 27th day of August, 2020, I caused the foregoing document
   to be electronically transmitted to the Clerk’s Office using the CM/ECF System for Filing
 3 and transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 4 David M. Morgan
   P.O. Box 1218
 5 Bisbee, AZ 85603
   Editor.SVDR@gmail.com
 6 Pro Per Plaintiff
 7 James M. Jellison, Esq.
   Jellison Law Offices, PLLC
 8 36889 N Tom Darlington Drive
   Suite B7, Box 2800, #304
 9 Carefree, AZ 85377
   jim@jellisonlaw.com
10 Attorney for Cochise County Defendants
11 s/ slf
     8907646
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            4
